NOT DESIGNATED FOR PUBLICATION

                                              NOS. 122,229
                                                   122,415

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                JOSE ELIASAR PORTILLO-VENTURA,
                                           Appellant.


                                    MEMORANDUM OPINION

        Appeal from Hamilton District Court; WENDEL W. WURST, judge. Opinion filed February 25,
2022. Convictions reversed, sentence vacated, and case remanded for a new trial.


        Korey A. Kaul, of Kansas Appellate Defender Office, for appellant.


        Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before SCHROEDER, P.J., WARNER and ISHERWOOD, JJ.


        PER CURIAM: The State charged Jose Eliasar Portillo-Ventura with aggravated
indecent liberties in case number 18 CR 130, and rape, aggravated indecent liberties, and
attempted aggravated indecent liberties in case number 18 CR 131. The court conducted a
consolidated trial, and a jury returned a guilty verdict on all counts. Portillo-Ventura
advances three arguments on appeal. First, he contends the prosecutor erred by twice
commenting on witness credibility, making a "golden rule" argument, and asking the jury
to protect the victim. Second, he argues that his stipulation to an element of the crimes
without proper waiver of his constitutional rights violated his right to a jury trial under


                                                      1
State v. Johnson, 310 Kan. 909, 453 P.3d 281 (2019). Finally, he argues that his criminal
history score was incorrectly calculated because the sentencing court counted the felonies
in each case toward his criminal history score in the other case. Our review of the record
reveals that the State improperly commented on the credibility of a witness and that the
error demands reversal of Portillo-Ventura's convictions. Because the matters addressed
in his two remaining claims could conceivably recur upon any retrial here, we offer an
abbreviated discussion of those issues.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Juries in sex crimes prosecutions are frequently called upon to be the arbiter in
credibility contests between victims and their alleged perpetrator. That was indeed a focal
point for the jury in Jose Portillo-Ventura's case given the scant amount of evidence
available to corroborate the victim's accounts.


       P.F. testified that in the summer of 2017, when she was only 13 years old, she
attended a family barbeque at her father, D.F.'s, home in Hamilton County, Kansas.
Portillo-Ventura was also present at the festivities.


       She recalled that the picnic attendees planned to go swimming later in the day so
she dressed accordingly in a two-piece swimsuit and shorts. At one point, while P.F.
waited to leave for the pool, Portillo-Ventura entered the living room and sat down on a
couch across from her. According to P.F. he gave her a "leering look" that made her so
uncomfortable she got up and retreated to the restroom.


       Sometime later, P.F. exited the restroom and Portillo-Ventura met her in the
hallway. P.F. informed the jury that he pushed her against a nearby washer and dryer,
tried to kiss her, and placed his hand against her vagina, over her clothing. She shoved
Portillo-Ventura and walked away.

                                              2
       Shortly thereafter, as the entire group congregated outside her father's residence to
leave for the pool, P.F. realized she had forgotten her earbuds, so she went back inside.
She testified that Portillo-Ventura followed her and pulled the door closed behind him.
He pushed P.F. against the door, reached between her legs, and rubbed her vagina over
her clothing.


       P.F. acknowledged for the jury that she did not scream or immediately report
Portillo-Ventura's inappropriate behavior to an adult. She explained that she instead opted
to remain silent because Portillo-Ventura was considered to be like family, and she feared
disrupting that dynamic.


       P.F. eventually opened up about the incidents to C.V., Portillo-Ventura's young
stepdaughter. At the time of that disclosure, P.F. also asked her whether Portillo-Ventura
ever fondled her. C.V. provided a negative response so P.F. did not press the issue despite
being concerned for C.V.'s safety. At the time, C.V. did not believe P.F.'s accusations.


       Around a week later, D.F. hosted another barbecue at his residence. According to
P.F., several adults, including D.F., got very intoxicated so her stepmother, J.C., decided
to remove P.F. from the situation. She initially drove P.F. to Portillo-Ventura's home but
when they arrived, P.F. refused to get out and told J.C. that Portillo-Ventura had fondled
her.


       P.F. informed the jury that the group congregated once more the next day. The
adults called P.F. into the room and, with Portillo-Ventura present, pointedly asked P.F.
whether he fondled her. She testified that she responded in the affirmative, but the group
refused to believe her. P.F.'s father yelled at her and accused her of lying, while her
stepmother warned her that she was going to hell. According to P.F., of the twelve adults
in the room, only M.M., P.F.'s step-grandmother, believed her.


                                              3
       C.V. also testified and described for the jury that, in time, Portillo-Ventura also
touched her inappropriately. For example, in one instance, he came up from the basement
as C.V. washed dishes in the kitchen. He grabbed C.V. around the waist, turned her to
face him and then placed one hand on her breast and the other on her vagina. C.V. told
the jury that she was moving away to seek refuge in a bedroom where her brother and
sister were playing video games.


       Portillo-Ventura then directed C.V. to retrieve cash from the bathroom where
C.V.'s mother, M.R., often left it in case anyone in the household needed it. C.V. called
out to her sister to get the money instead, but her sister ignored the request. C.V. testified
that she relented and grabbed the money but as she attempted to leave the bathroom,
Portillo-Ventura blocked the door in an effort to prevent her exit. C.V. managed to push
past him and joined her siblings in the bedroom. According to C.V., Portillo-Ventura
entered the bedroom a few minutes later and repeatedly apologized.


       C.V. recounted for the jury that she eventually told her mother, M.R., about the
dishwashing incident and the disclosure induced M.R. to kick Portillo-Ventura out of the
house, but only briefly. A few days later M.R. allowed him back into the house. C.V.
explained that she did not feel as though her mother believed her, so she opted not to tell
anyone else.


       The jury also heard testimony from C.V. regarding a second incident that occurred
as she lay in her bedroom. C.V. shared with them that Portillo-Ventura came in, laid
down next to her, and kissed her "[l]ike a boyfriend/girlfriend make out." He rubbed her
vagina on the outside of her clothes and placed her hand on his erect penis. At the time,
C.V. and Portillo-Ventura were alone in the house.




                                              4
       C.V. recalled two additional encounters she had with Portillo-Ventura. In one
instance, as she slept on the couch, he lifted her underwear, and put his finger in her
vagina. On another occasion, Portillo-Ventura came up from the basement to prepare for
work while C.V. watched television on the couch. He went into the restroom and came
out a short time later with his zipper down and his penis fully exposed. She told the jury
that he waved at her and beckoned for her to come over. C.V. refused so he went back
into the restroom and closed the door. Later, Portillo-Ventura exited the restroom fully
clothed, gave C.V. ten dollars, and called her a "puta" which translated means "whore."
C.V. threw the money at him as he left for work. C.V. informed the jury that each of the
four incidents occurred after P.F. revealed to her that Portillo-Ventura touched P.F.
during the barbecue. C.V. testified that she was only 10 years old during the acts.


       On December 7, 2018, M.M., C.V.'s grandmother, contacted the Hamilton County
Sheriff's Office and explained that Portillo-Ventura sexually assaulted C.V. Roughly
twenty minutes later, J.C. called the Sheriff's Office and informed them that Portillo-
Ventura assaulted P.F. J.C. later acknowledged to investigators that she delayed reporting
because she initially did not believe P.F. She felt that perhaps enough time had passed
that the issue had resolved itself.


       The Sheriff's Office assigned Sergeant Justin Klebba to follow up on the case.
Klebba scheduled forensic interviews for the two girls with Kelly Robbins, the executive
director of the Western Kansas Child Advocacy Program. Though P.F. at first expressed
hesitancy in the process, she ultimately underwent an interview and told Robbins that
Portillo-Ventura molested her. P.F. also identified Portillo-Ventura in a photo lineup.
C.V.'s interview was scheduled to occur the day after but neither C.V. nor her mother,
M.R., wanted her to participate. M.R. initially gave permission for the interview but
cancelled the night before it was to occur.




                                              5
       Klebba then reached out to DCF, which advised him that the interview could be
conducted at C.V.'s school. C.V. participated in the interview at her school the following
day. Shortly after the interview began, M.R. arrived and attempted to physically intervene
and terminate the meeting. C.V. likewise disclosed that Portillo-Ventura fondled her.


       The investigation yielded charges against Portillo-Ventura, filed under two
separate complaints. The first, case number 18 CR 130, related to the incidents involving
P.F. and included one count of aggravated indecent liberties with a child. The second
case, 18 CR 131, addressed the acts perpetrated against C.V. and included a single count
each of rape, aggravated indecent liberties with a child, and attempted aggravated
indecent liberties with a child.


       The two cases were consolidated for trial. Justin Klebba, Jason LaRue, Kelly
Robbins, P.F., and C.V. were all called as witnesses for the State. Portillo-Ventura
exercised his right to not testify. The defense rested without calling any witnesses.


       During closing argument, counsel for Portillo-Ventura argued that P.F. and C.V.
simply were not credible. He argued that "a mother knows," highlighting the fact that
M.R. and J.C. were reluctant to believe the allegations or participate in the investigation.
He also suggested Robbins was not an objective fact-finder because during the forensic
interviews she did not question the victims' accounts. He specifically targeted P.F.'s
claims as particularly questionable because the first inappropriate touching allegedly
occurred while other adults were present in the home. He also highlighted the fact that
P.F.'s family did not consider her allegations to be credible. As for C.V., Portillo-Ventura
reminded the jury how C.V.'s mother allowed Portillo-Ventura back into the house just
days after C.V.'s first accusation, and that her remaining allegations likewise occurred
while others were present in the home.




                                              6
       The jury returned a guilty verdict for all four counts and the district court
sentenced Portillo-Ventura to 308 months in prison. Portillo-Ventura timely appealed.


                                          ANALYSIS

 DID THE PROSECUTOR MAKE COMMENTS TO THE JURY DURING OPENING STATEMENTS
         AND CLOSING ARGUMENTS THAT AMOUNT TO REVERSIBLE ERROR?

       Portillo-Ventura argues that the prosecutor committed reversible prosecutorial
error by improperly vouching for the credibility of the victims and inflaming the passions
of the jury. He contends these errors are not harmless, requiring reversal of his
convictions and remand for a new trial.


Preservation and Standard of Review

       Portillo-Ventura did not object when the prosecutor uttered the questionable
remarks to the jury. Claims of prosecutorial error for comments made during the opening
statement and closing argument are preserved for appeal even if no objection was made at
trial. State v. Miller, 293 Kan. 535, 550, 264 P.3d 461 (2011). Accordingly, this issue is
properly preserved for review. We may, however, consider the presence or absence of a
contemporaneous objection in our analysis of the alleged error. State v. Butler, 307 Kan.
831, 864, 416 P.3d 116 (2018).


       Reviewing courts analyze prosecutorial error claims in two steps. Miller, 293 Kan.
at 550. First, "the appellate court must decide whether the prosecutorial acts complained
of fall outside the wide latitude afforded prosecutors to conduct the State's case and
attempt to obtain a conviction in a manner that does not offend the defendant's
constitutional right to a fair trial." State v. Sherman, 305 Kan. 88, 109, 378 P.3d 1060
(2016). Next, "[i]f error is found, the appellate court must [then] determine whether the
error prejudiced the defendant's due process rights to a fair trial." 305 Kan. at 109.

                                              7
"[P]rosecutorial error is harmless if the State can demonstrate 'beyond a reasonable doubt
that the error complained of will not or did not affect the outcome of the trial in light of
the entire record, i.e., where there is no reasonable possibility that the error contributed to
the verdict.'" 305 Kan. at 109 (quoting State v. Ward, 292 Kan. 541, Syl. ¶ 6, 256 P.3d
801 [2011], cert. denied 565 U.S. 1221, 132 S. Ct. 1594, 182 L. Ed. 2d 205 [2012]).


       Portillo-Ventura argues that four instances of prosecutorial error plagued his case.
The allegations fall under two well-known, broad categories: vouching for witness
credibility and remarks designed to inflame the passion or prejudice of the jury.


Witness Credibility Statements

       Portillo-Ventura first contends prosecutorial error occurred when the State
improperly commented on the credibility of its witnesses. Kansas courts have
consistently held that "a prosecutor telling a jury in opening statement or closing
argument that a witness told the truth is error." State v. Hirsh, 310 Kan. 321, 342, 446
P.3d 472 (2019). Such conduct is properly considered erroneous because "expressions of
personal opinion by the prosecutor are a form of unsworn, unchecked testimony, not
commentary on the evidence of the case." State v. Pabst, 268 Kan. 501, 510, 996 P.2d
321 (2000). Portillo-Ventura argues such impermissible vouching occurred two times,
once in the State's opening remarks and again in its rebuttal closing argument.


       First, Portillo-Ventura highlights the following phrase from the prosecutor's
opening statement:


               "The second incident occurs, or at least we think it's second in time. I will tell you
       right now I believe this witness. Which is first, second, and third, the only one I think she
       will be certain about is the kitchen incident. But she is asleep or almost asleep on the
       couch or mattress. The defendant he sits down, lays down, comes up beside her. I believe



                                                     8
       this is the incident where she says he started kissing me like he was making out.
       (Emphasis added.)


       Portillo-Ventura argues that the italicized statement constitutes error because the
prosecutor unequivocally told the jury that he believed C.V. The State attempts to
analogize its conduct with that at issue in State v. Love, 305 Kan. 716, 728, 387 P.3d 820
(2017). In its brief, the State argues that the prosecutor's comments in Love were found to
be permissible because they aligned with the principle that "an opening statement to the
jury affords lawyers the chance to outline what they anticipate the evidence will show
and how that evidence fits with their theory of the case."


       While the portion of Love to which the State cites does suggest that "counsel may
outline in opening statement what is expected to be proved," 305 Kan. at 728, the
distinguishing factor is that the sentence challenged by Portillo-Ventura does not
reference potential testimony per se. Rather, the prosecutor's use of "I believe" is directly
followed by "this witness." As a result, a listener would most likely interpret the words to
mean that the prosecutor validated C.V. as a truthful individual. Love is inapplicable here.


       The State next acknowledges that "standing alone, this sentence does read as
though the prosecutor is offering his personal opinion that he believes C.V., which is
improper." Even so, it then argues that such an interpretation is inaccurate because a fair
reading of the transcript reflects that the sentence does not make sense within the wider
context of the paragraph, therefore, it is possibly the product of a transcription error. But
the State does not provide any evidence to support this claim. The record before us
contains nothing which tends to indicate that steps were undertaken to resolve whether
such an error truly occurred. Thus, the State simply urges us to speculate and trust that
the comments were not actually uttered as transcribed. This we cannot do. While the
paragraph is indeed awkward, we are bound by the record before us and that record
contains an unquestionably problematic statement. As a result, the prosecutor's statement

                                                   9
that he believed C.V.'s testimony violates the first element of the prosecutorial error test
because the prosecutor ignored his special obligation to avoid "improper personal
insinuations." Pabst, 268 Kan. at 510. We have no difficulty concluding that this
statement falls well outside the wide latitude prosecutors are afforded.


       The second allegation of improper bolstering cited by Portillo-Ventura arises out
of the following italicized portion of the State's rebuttal closing argument:


               "Well, sadly, ladies and gentleman, the answer to some of [defense counsel's]
       questions that he posed to you are simply that we had alcohol and drug addled—addled
       people trying to raise kids. Sad as it is, it's not unusual.


               "At the end of the day those two little girls sat on that stand, and it's simple, like I
       told you, did they tell you the truth? I think the truth has a ring to it. I think you heard it.
       If you did, the cloak of innocence is gone. We know the defendant is guilty because the
       evidence showed you that the truth was spoken.


               "Ladies and gentleman, [P.F.] suffered a great deal. Can you imagine telling your
       aunt that you won't get out of the car because you're not going in the house where that
       guy is, and then a few days later meeting a bunch of friends and family and adults and
       they all accuse you of lying? And the only thing you can do is you say, yes, you did, you
       touched my vagina, and then cling to that truth for a long time.


               "Now, is it surprising that this child did not want to participate in this process?
       It's not like these children were pushing to bring this case. It's because we have a duty
       when we know, to act and try to prevent this from happening." (Emphases added.)


       Portillo-Ventura argues that the discussion of "truth" in the second paragraph
constitutes prosecutorial error because it is a direct indication that the prosecutor believed
his witnesses told the truth and he sought to convey the same to the jury. The State
responds by citing State v. Stone, 291 Kan. 13, 19-20, 237 P.3d 1229 (2010), for its


                                                      10
observation that context is an important factor to consider when reviewing for
prosecutorial error.


       The defendant in Stone was convicted of one count of aggravated indecent
liberties with a child and argued on appeal that the prosecutor made several statements in
closing argument that constituted improper comment on a witness' credibility. The
precise targets of Stone's challenge included the prosecutor's comments that the victim,
A.L., "'told you what happened,'" and that "'[A.L.] told you what happened. She showed
you what happened. She is a credible witness.'" 291 Kan. at 16. On review, our Supreme
Court determined that while the remarks were potentially problematic when viewed in
isolation, they did not ultimately warrant a new trial because they bracketed a permissible
argument "that detailed for the jury factors that it could and should consider in
determining the credibility of the witness." 291 Kan. at 19. Specifically, the prosecutor
advised the jury it could be mindful of eye contact, common knowledge, common
experience, and the words used by witnesses. 291 Kan. at 19.


       The State implores us to favorably consider Stone because the complained of
statements here were also bookended by reminders to the jury that it was their duty to
determine the credibility of the victims. It directs us to the fact that the State first recalled
for the jury that the primary question it needed to resolve was whether P.F. and C.V. told
the truth: "At the end of the day those two little girls sat on that stand, and it's simple,
like I told you, did they tell you the truth?" The State then highlights the fact that it
concluded its rebuttal argument with a second reminder: "It doesn’t matter what I say.
It's about the evidence and whether you believe those two little girls. It's for you to
decide, did they speak the truth, and then to do your duty." The State thus suggests that
the prosecutor did not strategically use the word "truth" to send a message to the jury
regarding his personal views of the testimony. Rather, he simply directed the jury to the
relevant evidence it could consider when evaluating the credibility of the girls'
testimonies. The State then offers a laundry list of factors that the prosecutor suggested

                                               11
the jury should consider, including the victims' demeanor, consistency of reporting, and
their initial concern about testifying because of prior adult disbelief.


       Portillo-Ventura also addresses Stone and endeavors to highlight distinctions
between it and his case. He argues that, unlike Stone, the prosecutor here never identified
evidence for the jury to rely on when evaluating the victims' credibility, nor did the State
offer specific guidance regarding how to evaluate the testimony C.V. and P.F. provided.
Therefore, it is his position that the State's analogical argument is tenuous because the
factor that insulated the prosecutor in Stone—the explicit directions for credibility
evaluation that validated an otherwise problematic statement—is absent from the
prosecutor's argument here.


       The record does not support Portillo-Ventura's contentions. Although the
prosecutor never explicitly described how the jury should evaluate the testimony at issue,
the transcript of his rebuttal argument reflects that his "truth" statements were uttered in
response to remarks defense counsel made in closing argument about the victims'
statements. That is, the prosecutor's closing did relate to reliability and the challenged
remarks were bracketed by statements advising the jury that it had a duty to evaluate the
victims' credibility. Read in context, as we are required to do, the prosecutor's statements
are more accurately described as his attempt to summarize the conclusion to which an
assessment of the evidence would lead the jury, that the victims' testimony provided
sufficient evidence to find Portillo-Ventura guilty beyond a reasonable doubt.


       In this same vein, the State also argues that its comments about the "truth" align
with rhetorical questions previously upheld by Kansas courts. It first cites State v. Ortega,
300 Kan. 761, 775, 335 P.3d 93 (2014), which held that when discussing the credibility
of certain testimony, the prosecutor may explain why a defendant might have a
motivation to lie. The Ortega court declined to assign error to the challenged statement
because it found that "merely explaining what the jury should look for in assessing the

                                              12
credibility" of the witnesses was distinct from the prosecutor "stating his or her own
personal opinion concerning a witness' credibility or accusing a witness or defendant of
lying." 300 Kan. at 775-776. The State's discussion of Ortega is persuasive given that the
prosecutor's rebuttal argument simply constituted a response to Portillo-Ventura's closing
argument and merely advised the jurors that in its discernment of the truth, it should
consider the evidence adduced and that evidence included the testimony provided by P.F.
and C.V.


       In sum, the remark uttered by the prosecutor in his opening statement falls outside
the latitude afforded the State and constitutes error. The same cannot be said for the
comments Portillo-Ventura challenges in the prosecutor's closing argument.


Inflaming Jury Passion

       Portillo-Ventura next argues that the prosecutor engaged in two forbidden "golden
rule" arguments. Such arguments seek to have the jurors place themselves in the position
of a victim or a victim's family member. State v. Thomas, 311 Kan. 905, 911, 468 P.3d
323 (2020). They are generally considered improper because they encourage the jury to
decide the case based on personal interest or bias rather than a neutral assessment of the
evidence and controlling law. State v. Corbett, 281 Kan. 294, 313, 130 P.3d 1179 (2006).


       The prosecutor made the statement in question during rebuttal argument:


               "Ladies and gentleman, [P.F.] suffered a great deal. Can you imagine telling your
       aunt that you won't get out of the car because you're not going in the house where that
       guy is, and then a few days later meeting a bunch of friends and family and adults and
       they all accuse you of lying? And the only thing you can do is you say, yes, you did, you
       touched my vagina, and then cling to that truth for a long time."




                                                   13
       The State asserts that these remarks do not support a "golden rule" argument.
Rather, the prosecutor simply asked the jury to imagine, in light of the volatile
circumstances surrounding her disclosure, why she might hesitate to cooperate with law
enforcement. The State notes that this intent is also evidenced by a question posed shortly
after the statements reflected above, in which the prosecutor queried "is it surprising that
this child did not want to participate in this process." As described above, defense
counsel's strategy during closing arguments was to attack the victims' credibility by
homing in on their delayed disclosure and the family's extreme skepticism. The record
reflects that when the statements challenged by Portillo-Ventura are reunited with their
surrounding context, it reveals that the prosecutor's true intention was to attempt to
rehabilitate the victim and her testimony, not undermine the jury's neutrality. As noted by
the district court, when it denied a similar claim in Portillo-Ventura's posttrial motion, the
statements simply constituted another reminder to the jurors that any decisions regarding
witness credibility were theirs alone to make.


       By contrast, State v. Lowery, 308 Kan. 1183, 427 P.3d 865 (2018), offers a clear
illustration of an authentic "golden rule" argument. Lowery participated in a drive-by
shooting directed toward a wedding party, that resulted in the death of the bride. During
closing argument, the prosecutor asked the jury to imagine the shooting from the
perspective of the newlyweds: "Think for yourself. What would be your reaction in that
moment as you're driving, just having been married, having a great time, your bride
leaning her head on your shoulder as you're going down the street and then you hear this
loud noise?" 308 Kan. at 1208. The court found the prosecutor committed error because
they impermissibly sought to inflame the passion of the jury through a "golden rule"
argument. 308 Kan. at 1209.


       State v. De La Torre, 300 Kan. 591, 331 P.3d 815 (2014), offers another clear
example. The State charged De La Torre with child abuse and felony murder for the
death of an 11-month-old child. The jury returned a guilty verdict on the child abuse

                                             14
offense, but the court declared a mistrial regarding felony murder. During the State's
closing argument in the second trial, it asked the jury to ponder the thoughts in the
victim's mind preceding her death. On appeal, the court found this statement improper
because it was akin to a "golden rule" argument, did not establish a link between the
State's theory and the conduct or testimony of a witness, and had nothing to do with De
La Torre's guilt. It simply inflamed the passions of the jury. 300 Kan. at 610.


       These cases are readily distinguishable from Portillo-Ventura's. In Lowery and De
La Torre, the prosecutor pointedly encouraged the jury to stand in the shoes of the
victims during those crimes. Here, the prosecutor simply posed a question to aid the jury
in contextualizing the credibility of a witness. Thus, a "golden rule" violation did not
occur. Finding no error, we need not undertake a harmlessness analysis.


       Portillo-Ventura also argues that the prosecutor's desire to appeal to the passion or
prejudice of the jury manifested in a plea for the jury to protect C.V. His claim arises out
of the following, italicized portion of the State's closing argument:


               "Now, is it surprising that this child did not want to participate in this process?
       It's not like these children were pushing to bring this case. It's because we have a duty
       when we know, to act and try to prevent this from happening.


               "[C.V.] told her mother. So we kick dad out of the house. I don't know why two
       days. And then it continues happening. Is there any reason to think that she would go
       back down that road again? Her mother didn’t protect her. So that's – that's what left."
       (Emphases added.)


       Portillo-Ventura directs us to State v. Duong, 292 Kan. 824, 834, 257 P.3d 309
(2011), as support for his claim. The Duong court explained that it constitutes error when
a prosecutor appeals to parental instincts or otherwise urges the jury to protect the victim
in child sex crime cases. Portillo-Ventura concedes that an explicit request did not occur,

                                                    15
but the challenged phrases sufficiently prompted the jury to infer that it "had a duty to do
what C.V.'s mother failed to do."


       We are not persuaded. Again, reading the closing remarks in their entirety rather
than in isolation, the first comment pertained to the State's duty to prosecute Portillo-
Ventura even though the victims did not trust the adults around them. The first comment
is directly related to the State's duty to prosecute Portillo-Ventura no matter how
distrusting the victims may be of adults. Notably, the statement came directly on the heels
of the prosecutor recounting how P.F.'s family berated her for her accusations against
Portillo-Ventura. The second comment is a product of the evidence adduced at trial. C.V.
specifically testified that her mother failed in her duty to protect her.


       There is a readily discernible link between both of the challenged comments and
the evidence elicited during Portillo-Ventura's trial. They are also properly classified as
statements designed to rehabilitate a witness, which the State deemed necessary given
defense counsel's decision to select a credibility challenge as the theme for his closing
argument. Portillo-Ventura has failed to show that the remarks at issue constitute error,
either independently or collectively.


       Portillo-Ventura alleged multiple missteps on the part of the prosecutor. Only one
of those constituted error but that error was significant. Again, for the prosecutor to
inform the jury "I will tell you right now I believe this witness" carried the potential to
outfit the jury with a biased mindset from the very commencement of trial. "The power of
the State to charge and prosecute its citizens for criminal violations of the law is a
fearsome one, and it is vested exclusively in a prosecutor who is given vast discretion to
make both charging decisions and the myriad of practical and strategic decisions that
occur in the course of a prosecution." State v. Sherman, 305 Kan. 88, 92, 378 P.3d 1060
(2016). An abuse of that role cannot be tolerated.


                                              16
       We proceed to the next step of the prosecutorial error inquiry which requires us to
determine whether that error in the opening statement can be considered harmless. As
noted above, the harmless error test used in Kansas is explained in State v. Sherman, 305
Kan. at 88. "Appellate courts must simply consider any and all alleged indicators of
prejudice, as argued by the parties, and then determine whether the State has met its
burden—i.e., shown that there is no reasonable possibility that the error contributed to the
verdict." 305 Kan. at 111. This analysis is fact specific and may include "[m]ultiple and
varied individualized factors." 305 Kan. at 110. "While the strength of the evidence
against the defendant may secondarily impact this analysis one way or the other, it must
not become the primary focus of the inquiry. As has often been repeated, prejudice can
exist even 'in a strong case.'" 305 Kan. at 111 (citing United States v. Socony-Vacuum Oil
Co., 310 U.S. 150, 240, 60 S. Ct. 811, 84 L. Ed. 1129 [1940]).


       We derive guidance for our analysis from State v. Hirsh, 310 Kan. 321, where the
court considered whether a prosecutor's error in commenting on the credibility of a
witness could properly be classified as harmless. It identified three relevant factors to
consider: whether the improper comment was repeated or emphasized, whether
independent witnesses corroborated the bolstered testimony, and whether the prosecutor
reminded the jury that it was the jury's job to make credibility determinations. Using
these factors, the court found the error was harmless. 310 Kan. at 343.


       Applying the first factor, the error here was not repeated but was most assuredly
emphasized. By its very nature, the comment boasted a uniquely forceful effect: "I will
tell you right now I believe this witness." The State acknowledges that the nature of the
statement impacts the prejudice calculation, yet it seeks to mitigate that impact by
asserting that "[t]he alleged erroneous comment from opening statement was singular and
not repeated or emphasized to the jury." While it is true that the prosecutor did not repeat
the comment verbatim, it is an inaccurate statement to say that that the remark was not
emphasized when it was uttered. The prejudicial impact of the prosecutor's use of "I will

                                             17
tell you right now" to preface a statement that, on its face, is explicitly proscribed cannot
be overstated. It is particularly disconcerting that the State made the comment during its
opening remarks. In our view, that emphatic statement provided the jury with a lens
calibrated in the State's favor, through which to view the victims' testimony when it was
ultimately elicited. As a result, the first Hirsh factor favors Portillo-Ventura.


       The second Hirsh factor, consideration of that evidence, beyond the bolstered
testimony, which tended to establish guilt, does not assuage our concerns. The State
argues "there was a considerable amount of evidence presented to find Portillo-Ventura
guilty beyond a reasonable doubt." But the record reflects that the testimony of P.F. and
C.V. provided the entire foundation for the State's case. So any evidence used to convict
Portillo-Ventura ultimately relied on the jurors' determination of whether the victims
were telling the truth. See State v. Dull, 298 Kan. 832, 838, 317 P.3d 104 (2014) (noting
that "many sex crime prosecutions" are "a mere credibility contest between [the] victim
and [an] alleged perpetrator"). The State is correct that a lack of physical evidence is not
unusual in an instance such as this where the abuse is reported a year after it occurred, but
the inevitable absence of corroborating evidence does not alter the fact that the victims'
credibility here was of paramount importance. There is therefore a reasonable probability
that when the prosecutor affirmatively stated that he believed the witness, the jury
accepted that as an intimation that the State determined she was trustworthy, which then
adversely impacted Portillo-Ventura's verdict. The second Hirsh factor weighs in favor of
Portillo-Ventura.


       The third Hirsh factor contemplates whether "the prosecutor reminded jurors that
it was their job to determine the credibility of witnesses." 310 Kan. at 343. Both Portillo-
Ventura and the State agree that the prosecutor properly informed the jury of their
obligation to make credibility determinations. The State buttresses its assertion by
highlighting the fact that the jury instructions also accurately addressed this topic, that the
district court properly explained the jury instructions, and the coupling of the two

                                              18
sanitized any possible error. Although this factor generally favors the State, Portillo-
Ventura persuasively argues that even if the jurors were aware it was their responsibility
to determine the victims' credibility, "[t]he prosecutor's improper comment [made] them
more likely, when making their own determination, to find the witness believable." Any
mitigating effect surrounding the third factor is thus outweighed by the other two because
there is a reasonable probability that the State's emphasis on the witness's veracity,
coupled with the lack of corroborating evidence, adversely impacted the outcome of
Portillo-Ventura's verdict. The remark the prosecutor made during his opening statement
cannot be classified as harmless.


       The jury found that Portillo-Ventura perpetrated abhorrent, life altering acts
against his young victims. Thus, our decision to reverse those convictions is certainly not
one we entered into lightly. We acknowledge and fully appreciate the complexities and
emotions attendant to this matter. We are likewise keenly aware of the principle that a
criminal defendant "is entitled to a fair trial but not a perfect one." State v. Cruz, 297 Kan.
1048, 1075, 307 P.3d 199 (2013). The emphatic stamp of approval the prosecutor gave
the victim's testimony in his opening statement, however, likely adversely impacted the
jury's ability to conduct a fair and neutral assessment of her credibility. Thus, it cannot be
said that Portillo-Ventura received the fair trial to which he is entitled. This case must be
reversed so that he might receive such a proceeding.


       We recognize the merits of Portillo-Ventura's two remaining issues are largely no
longer ours to resolve given the decision to reverse his convictions. But because those
claims involve matters which may occur again upon any retrial conducted below, we
deem it appropriate to afford those issues some measure of discussion.




                                              19
       The first queries whether Portillo-Ventura's stipulation to an element of one of the
crimes with which he was charged required the district court to obtain a jury trial waiver
with respect to that element before accepting that stipulation?


       The foundation for this argument is State v. Johnson, 310 Kan. 909, 453 P.3d 281
(2019). In that case, the State charged Johnson with criminal possession of a firearm,
aggravated assault, and felony criminal discharge of a weapon. During trial, Johnson
stipulated that he had a prior adjudication which prevented him from lawfully possessing
the weapon, an element in the possession of a firearm charge. A jury ultimately convicted
Johnson as charged. On appeal, a panel of this court rejected his contention that the
district court erred in failing to obtain a jury trial waiver before accepting his stipulation.
State v. Johnson, 53 Kan. App. 2d 734, 742, 391 P.3d 711 (Kan. App. 2017), reversed
310 Kan. 909, 453 P.3d 281 (2019). Johnson petitioned the Kansas Supreme Court for
review and that court reversed upon finding that the district court erred when it accepted
Johnson's elemental stipulation without first obtaining a knowing and voluntary jury trial
waiver on the record. 310 Kan. at 919.


       Two panels of this court have upheld similar stipulation arguments in accordance
with Johnson. First, State v. Lax, No. 121,450, 2020 WL 7409957 (Kan. App. 2020)
(unpublished opinion), involved a gang-related shooting. The State charged Lax with,
among other things, criminal possession of a firearm. He stipulated that he was convicted
of a felony within the past 10 years and that he was not found to be in possession of a
firearm in that prior felony conviction. 2020 WL 7409957, at *7. The jury returned a
guilty verdict for each of the charged offenses. On appeal, Lax argued and the State
agreed that under Johnson, the district court erred by accepting his stipulation without
first obtaining a jury trial waiver from him. 2020 WL 7409957, at *8. The panel
concluded that because the district court did not advise Lax of his right to a jury trial on
all the elements of criminal possession of firearm and did not properly obtain his personal
waiver of that right related to the element for which he entered a stipulation, it violated

                                              20
his fundamental right to a jury trial and, as a result, that conviction must be reversed.
2020 WL 7409957, at *8.


       Second, in State v. Ramos, No. 122,657, 2021 WL 1826884 (Kan. App. 2021)
(unpublished opinion), the State charged Ramos with criminal possession of a weapon by
a convicted felon. The parties entered into a stipulation which informed the jury at trial
that Ramos was not legally able to possess a firearm. The district court did not obtain a
jury trial waiver from Ramos prior to acceptance of his stipulation. 2021 WL 1826884, at
*1.


       On appeal, Ramos, relying on Johnson, argued that the district court violated his
right to a jury trial because it did not obtain a jury trial waiver from him before notifying
the jury of the stipulation. 2021 WL 1826884, at *1. In reversing, the Ramos panel found
there was no evidence to establish that Ramos was aware of the meaning of the
stipulation or understood its consequences. He did not sign the stipulation, nor did he
enter it into the record orally. Thus, the court reversed his conviction and remanded for
further proceedings. 2021 WL 1826884, at *2.


       As in Johnson, Lax, and Ramos, the district court here neglected to obtain a jury
trial waiver from Portillo-Ventura prior to accepting a stipulation to his age. Though
these cases all involved stipulations pertaining to criminal possession of a firearm
charges, the language used in those opinions does not reflect that the rule is confined to
those circumstances. See Johnson, 310 Kan. at 918-919; Lax, 2020 WL 7409957, at *7-8;
Ramos, 2021 WL 1826884, at *1-2. We acknowledge that the Supreme Court issued its
decision in Johnson on November 27, 2019, and therefore the district court did not have
the benefit of that guidance during Portillo-Ventura's trial on September 30, 2019, and
October 1, 2019. But going forward, to the extent that Portillo-Ventura opts to enter a
stipulation once again for his age, the directive discussed in Johnson must be adhered to.
"'[F]or a criminal defendant to effectively waive his right to a trial by jury, the defendant

                                             21
must first be advised by the court of his right to a jury trial, and he must personally waive
this in writing or in open court.'" State v. Beaman, 295 Kan. 853, 859, 286 P.3d 876
(2012) (quoting State v. Irving, 216 Kan. 588, 590, 533 P.2d 1225 [1975]).


       The second issue warranting discussion given its potential for recurrence here is
the sentencing court's decision to cross-count Portillo-Ventura's convictions in each of his
two cases when calculating his criminal history score.


       As stated above, 18 CR 130 and 18 CR 131 were joined for trial in this case. The
sentencing court found that, in 18 CR 130, Portillo-Ventura had an "A" criminal history
score. To make this calculation, the court included the three person felonies in 18 CR 131
as well as a previous misdemeanor. Similarly, the court found Portillo-Ventura had a "D"
criminal history for 18 CR 131 by counting the person felony conviction in 18 CR 130.
Portillo-Ventura and the State agree that error occurred in this "cross-counting" and that
his case must be remanded for resentencing in those cases. We agree with their analysis.


       The language of K.S.A. 2020 Supp. 21-6810 controls this issue. K.S.A. 2020
Supp. 21-6810(c) explains that "[e]xcept as otherwise provided, all convictions, whether
sentenced consecutively or concurrently, shall be counted separately in the offender's
criminal history." The term "prior conviction" is defined in K.S.A. 2020 Supp. 21-
6810(a) as:


       "any conviction, other than another count in the current case, which was brought in the
       same information or complaint or which was joined for trial with other counts in the
       current case pursuant to K.S.A. 22-3203, and amendments thereto, which occurred prior
       to sentencing in the current case, regardless of whether the offense that led to the prior
       conviction occurred before or after the current offense or the conviction in the current
       case."




                                                    22
       Thus, under the statute, when, as here, counts are charged separately, but tried
together, they do not count as convictions for criminal history purposes. At the end of the
new trial, if these cases are joined once again, they may not be counted against one
another for establishing Portillo-Ventura's criminal history score.


       Convictions reversed, sentence vacated, and case remanded for new trial.




                                             23